Citation Nr: 0610788	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
vertigo, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2002, the RO granted service 
connection for vertigo and assigned a 10 percent disability 
rating.  In a subsequent rating decision dated in March 2003, 
the RO increased the veteran's disability rating from 10 
percent to 30 percent disabling.  In April 2003, the veteran 
informed the RO that he continued to disagree with his 30 
percent rating.  In a rating decision dated in November 2004, 
the RO denied the veteran's claim for TDIU.  These issues 
have been merged for this appeal.

This claim was remanded by the Board in June 2005 for further 
development.

Since the assignment of a higher evaluation for vertigo could 
impact the veteran's claim for individual unemployability now 
on appeal, the two issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. 
Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11, (1998).  As such, following notification of the 
veteran's rights under the VCAA regarding his vertigo claim, 
the VA should readjudicate the veteran's claim and then 
return the veteran's individual unemployability claim to the 
Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has thoroughly reviewed the evidence of record and 
has determined that further development must be completed 
before this claim may be adjudicated.  As the Court of 
Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991), the Board may consider 
only independent medical evidence to support its findings.  
The Court went on to say that, if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  For the reasons described below, the 
veteran's claim must be remanded for another VA examination.

In March 2003, the RO issued a rating decision that increased 
the veteran's disability evaluation for vertigo from 10 
percent to 30 percent disabling, effective January 29, 1998, 
the original date of his claim.  At that time, the veteran 
stated that he suffered from dizzy spells with occasional 
nausea.  He stated that he suffered from these dizzy spells 
on a daily basis, sometimes two to three times per day and 
persisting from two to 30 minutes at a time.  In April 2003, 
the veteran submitted a statement that he disagreed with the 
30 percent evaluation.

In February 2005, the veteran was seen at the VA Medical 
Center (VAMC) with complaints of chronic vertigo.

The veteran has submitted statements from R.H., M.D.  In a 
statement dated in July 2005, the physician stated that the 
veteran's vertigo had worsened over the past year to the 
point where the veteran had to pull his car over at times due 
to the vertigo.

In November 2005, the supplemental statement of the case 
(SSOC) informed the veteran that he was in receipt of the 
highest schedular evaluation possible for vertigo.  He was 
informed that any higher evaluation for vertigo would require 
the evaluations for hearing loss and tinnitus be discontinued 
and evaluated in combination with vertigo symptoms.  The 
combination of all disabilities could then be analogized to 
Ménière's Syndrome.  It was noted that for this to be 
warranted, the evidence must show hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times per month.


In December 2005, the veteran submitted a statement from 
S.E., M.D.  The physician stated that upon physical 
examination of the veteran, he was revealed to have 
cholesteatoma of the right ear.  He had a retraction pocket, 
the depths of which were not visible with possible incus 
erosion.  The left ear had a shallow retraction pocket.  The 
physician concluded that it was possible that the veteran's 
dizziness was being caused by his cholesteatoma.

Also in December 2005, the veteran submitted a statement in 
support of his claims indicating that the letter from S.E., 
M.D. supports his contention that his disabilities are 
directly related to Ménière's Syndrome.

Under the circumstances described above, additional 
development of the veteran's claims must be accomplished.  
Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) for the following:

1.  The AMC should schedule the veteran 
for a neurological examination to 
ascertain the current severity of the 
dizziness and whether the veteran has 
Ménière's Syndrome.  The examiner should 
opine whether the veteran's symptoms of 
hearing loss, tinnitus, and dizziness 
are symptoms of Ménière's syndrome.  If 
Ménière's syndrome is diagnosed, the 
examiner should describe the frequency 
of the attacks of vertigo and the 
frequency of any attacks of cerebellar 
gait.  If Ménière's syndrome is not 
diagnosed, the examiner should indicate 
whether the veteran has staggering due 
to his dizziness and the examiner should 
also describe the frequency of the 
veteran's dizziness and the frequency of 
any staggering.  The examiner should 
also comment upon the veteran's 
cholesteatoma and its effects.



2.  The AMC must adjudicate the issue of 
service connection for Ménière's 
syndrome. If service connection is 
granted, the AMC should consider whether 
a higher rating is warranted under 38 
C.F.R. § 4.87, Diagnostic Code 6205 or 
whether separately evaluating vertigo 
(as a peripheral vascular disorder under 
38 C.F.R. § 4.87, Diagnostic Code 6204), 
hearing impairment, and tinnitus results 
in a higher overall evaluation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


